TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00272-CR


Christina Marie Perry, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT

NO. CR20958, HONORABLE ED MAGRE, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

In July 2004, appellant Christina Marie Perry pleaded guilty to burglary of a
habitation, was adjudged guilty, and sentenced to ten years in prison.  See Tex. Penal Code Ann.
§ 30.02 (West 2003).  Pursuant to a plea bargain, the district court suspended imposition of sentence
and placed appellant on community supervision.  She now appeals from the court's April 2008
order revoking supervision and imposing sentence.
Appellant's court-appointed attorney has filed a motion to withdraw and a supporting
brief concluding that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S.
75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 
(Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant received a copy of counsel's brief and
was advised of her right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.
We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
The order revoking community supervision is affirmed.


				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Affirmed
Filed:   October 16, 2008
Do Not Publish